Title: General Orders, 25 September 1777
From: Washington, George
To: 



Head Quarters, Potsgrove [Pa.] Septr 25th 1777.
Bunkerhill.Bennington. Brandywine.


A General Court Martial is to sit immediately at the house where Genl Conway quarters, for the trial of all prisoners which shall be brought before them—Col. James Wood is appointed president of this court.
One careful Subaltern from each regt is to be sent off immediately to Bethlaem with Col. Biddle, to inspe[c]t the baggage of the army, to see if it suffers by dampness, and if it does, to have it properly dried

and put up again, and then to see that it be well secured, and guarded against plunderers—These officers are to assemble at 3 O’clock in the afternoon this day, at the Q. M. Genl’s quarters, the next house beyond Head Quarters.
Henceforward, all Brigade returns are to be made directly, to the Adjt Genl—Ordinary weekly returns of each brigade are to be made every monday at orderly time.
